On July 11,1996, it was the judgment of the Court that the defendant be committed: 1. In Cause No. DC 95-125(B) to the Department of Corrections for a period of ten (10) years for appropriate placement by that agency; 2. In Cause No. DC 96-096(B) to the Department of Corrections for a period often (10) years for appropriate placement by that agency. These terms are to be served consecutively. Of this twenty (20) year period of commitment, ten (10) years are suspended. Conditions of probation and parole are stated in the July 11, 1996 judgment. The defendant is hereby given credit for one hundred three (103) days served in the Flathead County Detention Center pending final disposition in this matter.
On November 14,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 14th day of November, 1996.
*118DATED this 5th day of December, 1996.
Chairman, Hon. Jeffrey M. Sherlock
Member, Hon. Wm. Neis Swandal
Alternate Member, Hon. Robert Boyd
The Sentence Review Board wishes to thank Ray J. Keaton for representing himself in this matter.